AO 24SB (Rev.! 1/16) Judgment in^ Criminal Case
                      Sheet 1




                                            United States District Court
                                                      District of Massachusetts
             UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                   V.


                        ROBERT FLAXMAN                                             Case Number: 1:          19 CR 10117        -5       -   IT

                                                                                   USM Number:            77805-112

                                                                                    William D. Weinreb, Michael T. Packard
                                                                                   Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)            1

• pleaded nolo contendercto count(s)
   which was accepted by the court.
• was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                           Offense Ended          Count
18U.S.C. §§ 1349,               Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud                   10/23/18               I

 1341, and 1346




       The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has beenfound not guiltyon count(s)
• Count(s)                                             •   is    •   are dismissed on the motion of the United States.

         It isordered that thedefendant must notify theUnited States attorney forthis district within 30 days of any change of name, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed bythis judgment are fufly paid. Ifordered topay restitution,
the defendant mustnotify the courtand United Statesattorney of material changes in economic circumstances.
                                                                         10/18/2019
                                                                        Date of Imposition of Judgment


                                                                                                                •a
                                                                        Signature of Judge

                                                                                   The Honorable Indira Taiwan!
                                                                                   U.S. District Judge
                                                                        Name and Title of Judge


                                                                               /
                                                                        Date
AO 245B (Rev. 11/16) Judgmentin CriminalCase
                    Sheet 2—Imprisonment
                                                                                                      Judgment — Page      of
DEFENDANT: ROBERT FLAXMAN
CASE NUMBER:             1: 19 CR 10117             -5       - IT


                                                             IMPRISONMENT

       The defendant is hereby committed to thecustody of theFederal Bureau of Prisons to be imprisoned fora total
termof:        1 month(s)




    Q Thecourtmakes the fc llowing recommendations to theBureau of Prisons:

  TheCourt recommends Di^fendant be designated to a facility commensurate with his security level near Lompoc, OA.


    •    The defendant is rema: ided to the custody of the United States Marshal.

    •    The defendant shall surrender to the United States Marshal for this district:

         •   at                                 •     a.m.     •    p.m.    on


         •   as notified by the United States Marshal.

    0 The defendant shall sirrender for service ofsentence at the institution designated bythe Bureau of Prisons:
         13 before 2 p.m. on        12/3/2019

         •   as notified by the United States Marshal.
         •   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN

I have executed this judgment as follows:




         Defendant delivered   on                                                        to


                                                    , with a certified copy of this judgment.



                                                                                                   UNITED STATBS MARSHAL



                                                                           By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                       Sheet 3—Supervised Release
                                                                                                         Judgment—^Page   3    of
DEFENDANT: ROBERT ffLAXMAN
CASE NUMBER:              1: 19 CR 10117            - 5     - IT
                                                          SUPERVISED RELEASE

Upon releasefrom imprisonme it, you will be on supervised releasefor a term of:                            1 year(s)




                                                     MANDATORY CONDITIONS

        You must not commit another federal, state or local crime,
        You must not unlawfully possess a controlled substance,
        You must refrain from a ry   unlawfuluse of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at leas two periodic drug tests thereafter, as determined by the court,
               0 The above dnjig testing condition is suspended, based on the coiul's determination that you
                 pose a low risK of future substance abuse, (check ifapplicable)
         0 You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
         • Youmust comply w: iththe requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
           directed by theprobition officer, the Bureau of Prisons, or any state sex offenderregistration agency in the location whereyou
           reside, work, are a s^dent, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You must participate in an approved program for domestic violence, (check ifapplicable)


You must comply with the sta idard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 11/16)    Judgment    I a Criminal Case
                       Sheet 3A -   Supervised Release
                                                                                                   Judgment—Page             of
DEFENDANT:             ROBERT FLAXMAN
CASE NUMBER:               1: 19 OR 10117                -5      - IT


                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised relc;ase, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations foryourbehavior while on supervision and identify the minimum toolsneeded by probation
officers to keep informed,rep6rt to the court about, and bring about improvements in your conduct and condition.

1.    You must report to thepi obation office inthe federal judicial district where you areauthorized to reside within 72 hours of your
      release from imprisonment, unless theprobation officer instructs youto report to a different probation office or within a different time
      frame.
2.    After initially reporting ta the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer,and you must report to the probationofficeras instructed.
3.    You must not knowingly leave the federal judicialdistrict where youare authorized to residewithout firstgetting permission from the
      court or theprobation ofjRcer.
4.    You mustanswer truthfvdly the questions askedby yourprobation officer.
5.    Youmust live at a place approved by theprobation officer. If youplan to change where you live or anything about your living
      arrangements (such as the people you livewith), you mustnotify theprobation officer at least 10daysbefore the change. If notifying
      theprobation officer in advance is notpossible dueto unanticipated circumstances, you must notify theprobation officer within 72
      hoursof becoming aware of a change or expectedchange.
      You must allow theprobation officer to visit you at anytime atyour home or elsewhere, andyou must permit theprobation officer to
      take anyitems prohibited by the conditions of yoursupervision thathe or sheobserves in plainview.
      You must work full time(at least30 hours per week) at a lawful type of employment, unless theprobation officer excuses youfrom
      doing so. If you do nothave full-time employment you must tryto find full-time employment, unless theprobation officer excuses
      youfrom doing so. If yoaplanto change where youwork or anything about yourwork (such as your position or yourjob
      responsibilities), youmist notify theprobation officer at least 10days before thechange. If notifying theprobation officer at least 10
      days in advance is notpossible due to unanticipated circumstances, youmust notify the probation officer within 72 hours of
      becoming awareof a ch* nge or expectedchange.
      You must notcommunic ateor interact with someone youknow is engaged in criminal activity. If youknow someone hasbeen
      convicted of a felony, y(u must notknowingly communicate or interact with thatperson without first getting thepermission of the
      probation officer.
9.    If you arearrested or qu5stioned bya law enforcement officer, youmust notify theprobation officer within 72 hours.
10.   You must notown, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything thatwas
      designed, or was modifi ;d for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You mustnot act or mal:eany agreement with a law enforcement agencyto act as a confidential human sourceor informant without
      first getting the permission of the court.
12.   If theprobation officer determines thatyou pose a risk to another person (including an organization), theprobation officer may
      require you to notify the person about the risk and you mustcomplywith that instruction. The probationofficermay contactthe
      person and confirm that you have notified the person about the risk.
13.   You must follow the ins tructions      of the probation officerrelated to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed meon theconditions specified by thecourt andhas provided mewith a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                        Date
AO 245B(Rcv. 11/16)   Judgment ii^ aCriminal Case
                      Sheet3D —SupervisedRelease
                                                                                                Judgment—^Page        of
DEFENDANT: ROBERT RLAXMAN
CASE NUMBER: 1: 19 ICR 10117 - 5                       -IT


                                        SPECIAL CONDITIONS OF SUPERVISION
   1. During the period ofsupervised release, defendant must, within sixmonths ofrelease from custody:
       a)cooperate with the Examination and Collection Divisions ofthe IRS;
       b) provide to the Exa lination Division all financial information necessary to determine the defendant's priortax
   liabilities;
       c) provide to the Colle ction Division all financial information necessary to determine the defendant's ability to pay;
       d) file accurate and complete tax returns for those years for which returns were not filed or for which inaccurate returns
   were filed; and,
       e) make a good faith ^ffort topay all delinquent and additional taxes, interest, and penalties,
                                nee of any fine imposed according to a court-ordered repayment schedule.
                                 incurring new credit charges or opening additional lines of credit without the approval of the
   Probation Office while ariy financial obligations remain outstanding.
   4. You must provide the Probation Office access to any requested financial information, which maybe shared with the
   Financial Litigation Unit ofthe U.S. Attorney's Office while any financial obligations remain outstanding.
   5. You mustcomplete 2b0 hoursof community serviceat an agency that provides servicedirectly to children or families
   and that is approved by Ihe Probation Office.
AO 245B (Rev. 11/16) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                             Judgment — Page
DEFENDANT: ROBERT FLAXMAN
CASE NUMBER:               1= 19 CR 10117              - 5         - IT
                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay thetotal criminal monetary penalties under theschedule ofpayments onSheet 6.

                       Assessment                  JVTA Assessment*                     Fine                       Restitution
TOTALS             $ 100.00                    $                                     $ 50,000.00

 D   The determination of restit ution is deferred until                       . An Amended Judgment in a Criminal Case(A0245C) will be entered
     after such determination.


•    The defendant must make restitution (including community restitution) to the following payees inthe amount listed below.

     Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order orpercentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must bepaid
     before the United States is paid.

Name of Payee                                                           Total Loss**               Restitution Ordered           Prioritv or Percentage




 TOTALS                                                                $                    0.00     $




Q     Restitution amount ordered pursuant to plea agreement S

•     The defendant must pay interest onrestitution and a fine of more than $2,500, unless the restitution or fine ispaid in full before the
      fifteenth dayafter the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet6 maybe subject
      to penalties for delinquencyand default, pursuant to 18U.S.C. § 3612(g),

•     The courtdetermined that the defendant does not havethe ability to pay interest and it is ordered that:
      •    the interest requirement is waived for the          •       fine    •    restitution,

      •    the interest requirement for the        •    fine       •       restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, IIOA, and 113AofTitle 18 for offenses committed on or
after September 13, 1994,but before April 23, 1996.
AO 245B (Rev. 11/16) Judgment in ajCriminal Case
                      Sheet 6 —Scl;edule ofPayments
                                                                                                             Judgment — Page             of
DEFENDANT: ROBERT RLAXMAN
CASE NUMBER:  1: 19 CR 10117                           - 5        IT


                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant' 5abilityto pay, payment of the total criminal monetary penalties is due as follows:

A     0    Lump sum payment cf$           100-00               due immediately, balance due

           •      notlaterthan                                     ,or
            0     in accordance \/ith •     C,     •    D,    •     E,or      •   F below;or

B     •    Payment to begin im; nediately (may becombined with             DC,          • D,or        0 F below); or

C     •    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g.,m jnths oryears), to commence                       (e.g.. 30 or 60 days) after the date of this judgment; or

D     •    Payment in equal                       (e.g.. weekly, monthly, quarterly) installments of $                        overa period of
                          (e.g.. mmths oryears), to commence                       (e.g., 30 or 60 days)after release from imprisonment to a
           term of supervision;   or



E     •    Paymentduring
           rayiiiciu uuiiiig the
                             iiic rerm
                                  ^rm of
                                       oi supervised
                                          supcrviseu release will
                                                             win commencewithin
                                                                  commencewiinin                          (e.g.. 30or 60days) after release from
           imprisonment. The :ourt willset thepayment planbased on an assessment of thedefendant's ability to payat thattime; or
F     0    Special instructions egarding the payment of criminal monetary penalties:

            Payment to be mjide within 30 days unless Defendant seeks, and the court approves, a repayment schedule.




Unless the court has expressly crdered ptherwise, ifthis jud^ent imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprisonment. All criminal monetary penalties, except those payments made through the FederalBureau of Prisons' Inmate
Financial ResponsibilityProgram, are made to the clerk of the court.

Thedefendant shall receive cr;ditforall payments previously made toward anycriminal monetary penalties imposed.



•     Joint and Several

      Defendant and Co-Defer dant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and correspondingpayee, if appropriate.




•     The defendant shallpay the cost of prosecution.

•     The defendant shall pay the following court cost(s):

•     The defendant shall forf;it the defendant's interest in the following property to the United States:



Payments shall be applied in he following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitn tion, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
